 In the Mattel of THE GREENPOR'r BASIN AND CoNSTRUCIION COMPANYandINDUSTRIAL UNION OF MARINE AND .SHIPBUILDING WORKERS OV-AMERIC k, LOCAL #47, C I 0Case No C-2105 -Decided July 13, 1942Jurisdictionshipbuilding industryUnfair Labor Practices-Intofeienie, Restioint, and Coerual,saiveillance of union meeturg, anti-unionstatements, declarations of union preference, intetiogation conceining unionmembership, threatened cessation of operationsConipanij-Dinmiiated Uniontotination of, with aid and suppoit of employer bysuggestnig and instigating formation of ernplovees association, by conductingelectionby seta n iig couii el for emploNees association, br sohntation ofinenibeis, by failure to deduct from Rages time spent in foimiiig and carryingon activities of emploj ees associationDiscriminationdischarges and lad-otts for union membership and activity,charges of, dismissed as to one employeeRemedial Orders-dominated otgariiiation disestablished, Ieinstatement,andback pa3 a'Naided111rMartin I PoseandMr John J Cuneo,for the Board"I r Jet one, F Healy,of New Yolk City, for the respondentMr Her man, J Schoen f eld,of Patchogue, N Y , for the A_ssoclat}onMr Robert Denson,of New York City, for the UnionMr J"redetic B I'a2Ires, 2nd,of counsel to the BoardDECISIONANDORDERSTATEMENT OF THE CASEUpon chat ges and amended charges duly filed by Industllal Unionof Maisie and Shipbuilding Workers of America, Local #47, C I 0,herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Second Region(New Yolk City), issued its complaint, dated December 5, 1941,sgaln-t The Gieenpoit Basin and Construction Company, Greetrport,New York, herein called the respondent,' alleging that the respond-ent had engaged in and was engaging in unfan labor practices af-fecting commei ce, mthnn the meaning of Section 8 (1), (2), and (3)'The nameof the respondent was etIoneously designated as 'the Gieenport&Constinetio,i Co, Inc, in the pl'ading', formal pipets, iecoid, and Inteiniediate Report,all of which ii eie corrected bi stipulation of the pai ties42N L R B, No 84377 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the ,ActCopies of the complaint, acconi-panted by notice of hearing, were duly served upon the respondent,the Union and The Greenport Basin and Construction Company Em-ployees Association, herein called the Association, a labor organiza-tion alleged in the complaint to be dominated by the respondent.With respect to the unfair labor practices, the complaint alleged insubstance that the respondent (1) on or about July 28, 1941, initiated,formed, and -sponsored the Association and continuously since thatdate has dominated it, contributed to its support, and interfered withits administration; (2) since July 26, 1941, has urged, persuaded, andwarned its employees and applicants for employment to refrain fromassisting, or becoming or remaining members of, the Union; (3) hasthreatened its employees with discharge or other reps isals if they didnot become or remain members of the Association; (4) has interrogatedits employees, and applicants for employment, concerning membershipin the Union; (5) has made disparaging remarks to its employeesabout the Union, its leaders, and its adherents; (6) has threatened toclose its shipyard if the Union successfully organized the employees orif it were compelled to bargain collectively with the Union; (7) hasurged its employees to deal directly with it concerning grievances, labor -disputes, wages, hours of employment, and other conditions of em-ployment, rather than through the Union; (8) has kept under sur-veillance the activities, meetings, and meeting places of the Union;and (9) has discriminatorily discharged, on specified dates, mile namedemployees,2 and thereafter refused to reinstate them because they hadjoined or assisted the UnionOn or about December 15, 1941, the respondent filed its answer, inwhich it admitted the allegations of the complaint as to the nature ofits business, denied the alleged unfair labor practices, and allegedaffirmatively that Jennings, Knipp, and Kanwetz were discharged forcause, and that Warner, Sterling, Cummings, and Hansen, Jr., weietemporarily laid offPursuant to notice, a hearing was held from December 18 to 29, 1941,and from January 5 to 20, 1942, at Greenpoit, New York, beforeHoward Myers, the Trial Examiner duly designated by the Chief TrialExaminer.At the opening of the hearing, the Association filed amotion to intervene in the proceeding, and the Trial Examiner grantedthe motion, limiting the intervention to the issue of alleged violationof Section 8 (2) of the ActOn December 23, 1941, the, Association2Harry Warner,Walter Sterling,Douglas Cummings,Alfred Hansen, Jr, Arthur Klipp,Frederick G Jennings,Alexey Kanwetz,Louis George Tuthill,and Charles RaynorAtthe close of the Board's case, counsel for the Board moved to dismiss the allegations of thecomplaint v ith respect to the alleged discriminatory discharges of Louis George Tuthill andCharles RaynorThe Trial Examiner granted the motion and their cases will not beconsidered herein.1 THE GREENPORT BASIN AND CONSTRUCTION COMPANY379-filed its answer, denying that it was company-dominated or that it hadreceived any support from the respondent.The Boai d, the iespondent, the Association, and the Union wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded all parties.At the conclusion of the Board's case, counsel for the respondent madeseveralmotions to dismiss the complaint in its entirety or, in thealternative, to dismiss cei tam portions thereof.The Trial Examinerdenied these motions in part and reserved ruling on theremainingportions of such motions, which he later denied in his IntermediateReportCounsel for the Association moved, at the conclusion of theBoard's case, to dismiss the allegations of the complaint which chargedthe respondent with violating Section 8 (2) of the Act.The motionwas deniedAt the conclusion of the hearing, counsel for the respond-ent and counsel for the Association renewed their respectivemotionsto dismiss.Ruling thereon was reserved by the Trial Examiner, whodenied the motions in his Intei mediate Report.At the close of thehearing, counsel for the Board moved to conform the complaint tothe proof, and counsel for the respondent and counsel for the Associa-tionmoved to conform their respective answers to the proof.Themotions were granted.During the course of the hearing, the TrialExaminer made several rulings on other motions and on objections tothe admission of evidenceThe Board has reviewed the rulings ofthe Trial Examinee and finds that no prejudicial errors were com-mittedThe rulings are hereby affirmed.At the conclusion of the heaiing, the parties were afforded, but didnot avail themselves of, an opportunity to argue orally before the TrialExaminer Subsequent to the heating, the respondent filed a brief withthe Trial Examiner.On February 18, 1942, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the respondent, theUnion, and the Association.He found that the respondent had en-gaged in and was engaging in unfair labor practices, within the mean-ing of Section 8 (1), (2), and (3) and Section 2 (6) and (7) of the Act,and recommended that the respondent cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of theAct.He further recommended that the complaint be dismissed insofaras it related to the alleged discriminatory discharge of Frederick G.JenningsOn March 9, 10, and 20, 1942, respectively, the respondent,the Union, and the Association each filed with the Board its exceptionsto the Intermediate ReportOn March 23, 1942, the respondent filedwith the Board a brief in support of its exceptions.On April 16, 1942, pursuant to notice, a hearing was held before theBoard at Washington, D C, for the purpose of oral argument. The 380-DECISION'SOF NATIONAL LABOR RELATIONS BOARDrespondent,the Union, and the Association were iepiesented-by coun-sel and participated in the oral argumentThe Boaid has considered the exceptions to the Intei inediate liepoi tand the suppoi ting hiief and,nisofaias the exceptions are urconsrstentwith the findings,conclusrons,and or der set forth below,buds themto be wi ithout pier itUpon the entree i ecor (I in the case,the Bom d makes the followingFIND1'.GSOFFWTITI1E BUSINESS01,111FR1%81'0\DEN IThe Gieenpon t Basin and Consti uctron Cormpanv is a Nevv Jer 5eycolpolatlon hav ing its pi Incipal office and ships ru d at Ur eenpol t, Nei-%,Yolk, where it is engaged in building.consti uct ing i epair pig, andselling boatsThe value of the materialsusedb} the tespondent, con-sisting of lumber, steel, bronze, and copper,amounted to mole than$1.000,000 during the peiiod trout January 1 to D:cenrbei 18, 1941The respondent received approximately 50 percent of these rnateualsfrom points outside the State of New YoikDuring the same per rod,the respondent Ai as engaged almost exclusiN el) m the cousti uctron ofocean-going mine sww eepei s for the United States NavyDui mg 1941it sold to, of had under consti uction for, the United State, Nax y, minesweepers having an aggregate value of approxrmatck $,3000.000The respondent achmrts that it is engaged in cornruetce vvithm themeaning of the ActII TILE OROANiZATiONS INvOLV-1_DIndustrial Union of panne and Shipbuilcl uag Woi lcets of timer Ica,Local #47, is a labor of ganrzation affiliated with the Con-toss of In-dustrialOrganizations, admitting to nreurbershrp employees of therespondentThe Gieenpoi t Basin and Construction Company Employees Associ-ation is an unaffiliated labor organization, adnnttnrg to membershipemployees of the i espondentIIITHE UNFAIR LABOR PRACTICESA Doviteviatzon,and interferencewith thefor>rrrtiom and adnainistr'a-tbon of the Assoclataon1Events leading to the for matron of the AssociationNo labor organization had attempted to establish itself ate the re-spondent's shipyard prior to June 1941Dui uig that month, the Union THE GREENPORTBASIN AND CONS1R[ CIION COMPANY381commenced' its organizational activities among the respondent's 'em-ployeesOn Satuiday evening, July 26, 1941, the Union held its firstopen meeting in the Gieenport Village HallIt is undisputed that'I'heodoie Brigham, the respondent's president, and Foieman Thorn-hill attended the meeting as uninvited guestsAppioximately 174 ofthe 306 persons then employed by the iespondent were present at themeeting and, in Brigham's piesence, about 125 employees signed appli-cations toi nienibeiship in the UnionWhile Brigham denied thathe knew that the meeting was being conducted ruder the auspices ofthe Union until shortly befoie lie ariived at the hall. we do not creditthe denialThe minutes of a conference held on July 24, 1941, for thepurpose of discussing a wage grievance of the iespondent's night-shiftemployees, and attended by Bi igliam, rfullock, the iespondent's secs e-taiy and ti casurer, Snyder, at that time the respondent's assistant secie-taiy and ti_easuier, 4 foremen, and the employee iepi esentmg the work-cis on the night shift, weie read into the iecoid at the heaiing andclearly sho'i that the plans of the Union to hold a meeting on July26, 1941, wen e known to, and discussed by, the officers and foiemen ofthe IespondentIn ani, event, Biighann's piesence at the meetingafter he became awaie of its puipose would nevertheless constituteinterference ii ith the rights of his employees under the ActOn July 2'8, 1941, the first working day after the union meeting, amovement w as stiu ted in the respondent's plaint to i liveit the employees' -effoi is fiwn the Union to a rival organization, which came into exist-ence a few days laterThe evidence as to what occurred during thispen nod is, eycept as hereinafter indicated, laigely uncontroveited and,in many instances, admitted. and we, like the Trial Examinee, find it tobe ci edibleEa i ly on July 28, pursuant to mistiuctions fi om Brigham,Fied Bohlke, foieman of the machine department, assembled his 40 to50 subordinates and dnected them to appoint 2 employees from theirdepartment to discuss with the respondent any grievances the menmight haveThe men complied with the direction and elected twodelegatesBi igham simultaneously addi essed the renaming em-ployees at a meeting in the carpenter shop and requested that 2 dele-gates fionn each depaitment come to his office and state the grievanceswhich weie the source of the iumoied dissatisfaction among the em-ployeesBingham then left the meeting and delegates were selected,with whom the employees then eupon discussed then gi ievancesAftera majority of the men in the machine, carpenter, and handymen de-pan tments decided to be repiesented by the Union rather than by anyother gi oup of oiganization, the representatives drafted and signed thefollowing petitionTo the officials of the Gieenport Basin & Const,i uctioii Com-panyWe, the delegates as appointed by the various departments 382DECISIONSOF NATIONAL LABORRELATIONS BOARD-namely the Machine, Carpenter, and Handyman do hereby agreeOur departments having been organized by the Industrial Unionof Marine and Shipbuilding Workers of Amer ica, we have nothingto say ourselves at this timeAt the proper time, a collective bar-gaining agency of the said Union will present our demandsA few hours later, the employee delegates from all the departmentsmet with Brigham, George Snyder, then the respondent's secretary andassistant treasurer and now its vice president, and Foreman Bohlke,Thornhill, and Morris Appelt. Thomas Stein, a delegate from the ma-chine department, read and presented the petition to Brigham.Thelatter-replied that he was not interested in the petition and asked thedelegates to present whatever grievances they hadSome stated thatthe men wanted an increase in wages, and Brigham replied that hewould discuss the wage issue with the respondent's secretary andtreasurer, as soon as the latter returned to GreenportAnother dele-gate inquired if it would be possible to increase the wage scale to thatset by the Atlantic Coast Standards -Agreements Brigham ad-mittedly answered that "it would be impossible . . . to pay that priceand continue working" and added that ". . . if it was necessary to havethe CIO Union," the respondent would finish the four boats it wasthen working- on and would "take up with the Navy Department thecancellation of further contracts and . . . then close the yard."Brig-ham concluded by telling the delegates to go back to their departments,report to the men what had taken place at the meeting, and return tohis office at 9 o'clock that evening to meet with John Kluge, mayor ofGreenport, who had expressed a desire to talk with the employees.Early that afternoon Brigham, according to his own testimony,called two meetings of the employees, the first in the carpenter shop andthe second in the machine shop.With respect to the first meeting,employee Bishop testified that Brigham addressed the assembled em-ployees as follows. Brigham informed them that he was "not satisfiedwith the grievance committee" which, "instead of discussing griev-ances," had presented the petition, and stated that he desired to dis-cover the source of the "trouble" and to determine whether the menwanted to work on a proposed merit system or wished to be representedby the C. I. O. or some other organization.He then announced thatSnyder, who was with him, would call the names of the employees fromthe pay roll, and that the men were to reply orally whether they were"with the company" on the merit system or whether they wanted "theoutside organization, the CIO," to represent them.When one of themen objected to such a vote, Brigham openly told Snyder to list that8 The Atlantic Coast Standards is an agreement between the Navy-Department, theMaritime Commission,and various labor organizations,which sets forth, among otherthings, the wage scale to be paid to employees of shipyards engaged in building steel shipsThe respondent builds only Nrooden boats for the Navy Department and thereforedoes notcome under this agreement THE GREENPORT BASIN AND CONSTRUCTION COMPANY383man as having voted "No" and announced that further objections orfailure to answer would be considered a vote in the negative indicatingthat the employee did "not want to be with the company but wantedthe CIO " Brigham further stated, according to Bishop, that he was"not going to-have any outside union running his business" and that"if the union came in" he would finish the four boats under construc-tion, "and cancel the contract for the other eight-"Snyder called theroll and the employees responded orally to the questions asked.Thetestimony of Stein and Ketcham, employee representatives, is in sub-stantial agreement with Bishop's testimony set forth above.According to the testimony of employees Cummings and Khpp, themachine-shop meeting, which was attended by about 50 employees, wassubstantially similar to that of the carpenter shop and Brigham theremade practically the same remarks which he had made to the employeesat the meeting in the carpenter shop.Brigham testified that the pur-pose of the vote was to ascertain whether the men were behind him orwith the C I. 0The remainder of his testimony with regard to thesemeetings was, in substance, meiely a denial of the statements at-tributed to him by Ketcham, Bishop, Cummings,-and KhppHe ad-mitted, however, that he might have made the remark that "if theunion came in, why, I might ask to finish what we were doing and getthe Navy department to allow us to cancel the contract and stop work-ing "We do not credit Bi igham's denial, and we accept, as did theTrial Examiner, the testimony of Ketcham, Bishop, Cummings, andKlapp.Brigham testified that, at about 7 o'clock that evening, he and;Snyder conducted a roll call of the employees on the night shift andpiopounded the same questions upon which the day- shift had beenpolled.During the same day, Foreman Bohlke had similarly engaged inanti-union conduct.Employee Alfred Hansen, Jr, testified thatBohike asked him why he had joined the Union and that, when heinformed Bohlke that he had joined in order to obtain an increasein salary, Bohlke told him that if he did not resign from the Unionhe would be discharged within 2 weeks.Douglas Cummings, an em-ployee of the machine shop, testified that when he admitted, in responseto a question by Bohlke, that he was a member of the Union, Bohlkesaid "If you fellows think you are going to run this yard, you are not.There is not going to be any Gaffga or Stein-ism in this yard.Any-body who joins the union is going to get thrown out of the yard . . .I want you to think it over, and I will give you until tomorrow tothink it overI don't want you to be so stubborn."The record showsthat Gaffga and Stein were employees who were active in behalf ofthe Union.Employee Harry Warner testified that during a conver-sation with Bohlke the latter stated that if the Union succeeded in 384DECISIONS OF 1TAIIO,TAL LABOR RELATIONS BOARDorganizing the employees the iespondent would close the yaidBohlkedenied that he made the statements atti ibuted to hu i by Hansen, Cum-mings, and WainerThe Trial Examiner iejected Bohlke's denialfor the reason that Bohlke's demeanoi on the stand, categorical denialof the statements attributed to him by the various Board witnesses,and his evasive answers to the questions propounded by counsel foithe Board, inade it apparent that he was suppressing the ti lie factsThe Trial. Exammei credited the testimony of Hansen, Cummings, auulWarner, all of whom impressed him as foithi ight and ti ntliful wit-nesses, and found that Bohlke made the statements attributed to himby those witnessesWe agi ee with the Ti ial Examiner and findaccordinglyAt about 9 o'clock that evening, all the delegates, except S(ein. metein the respondent's offices with Biigh,un and MTayoi Khi2eKlugeparticipated in the meeting only to the extent of telling Bugbam andthe delegates that, in the interest of national defense, the pal ties shouldcome to a satisfactory agreement as quickly as possibleSei el al of thedelegates, including Ketcham, told Biighaii that the majouty of theinen in their respective depaitments were "for the union and molemoney"Delegates Rafford and Dickerson stated that the men Intheir departments wanted their runes iemoved from the petitionwhich had been piesented to Bi ighani at the morning meetingAftera short discussion regarding a wage mciease, which Biigham said therespondent was unable to grant, the meeting ended with the under-standing that Brighaiii would meet with the delegates the followingdayThe next moinmg, July 29, 1941, Bugham called the delegate, tohis office to discuss the question, i ailed by Raffoid and Dickei son thepievious evening, of the withdi awal of navies from the petitionAthis request, the delegates signed notices, di afted by Bi igham, -statingthat the signei s "desii e to withdraw their mines fiom that documentIthe petition of July 28] "Brigham had the delegates execute thenotice of withdrawal despite the fact that that morning lie had re-ceived the following letter, of which the delegates had no knowledge,from the Union's national representativeOn behalf of the membership of the Union also the employeesof the Gieenpoit Basin Construction Co of whom we iepiesent asubstantial majority, we wish to inform you that we ai e in a posi-tion to fulfill any needs you may have foi iegnlai shipbuildingmenWe also would like to set a date whereby we may bargaincollectively for your employeesIt is our hope that amicable laboi ielations will exist between us THE GREENPORT BASIN AND CONSTRUCTION COMPANY385Early in the afternoon of July 30, the thn d day of the campaign tooust-the Union, Brigham called a meeting in the carpenter shop of allthe employees on the day shiftAccording to the testimony ofKetcham, Brigham, in the presence of Snyder, then the respondent'sassistant secretary and assistant treasurer, and Krancher, the respond-ent's personnel director, addressed the approximately 250 employeesthere assembled as followsHe stated that it had been suggested to himthat the men get together and form a "company" unionHe informedthe employees that he did not want an "outside organization" cominginto the yard and telling him how to iun his business but would 1atlleihave the employees form a "company" unionBrigham concluded hisaddress by saying that he had prepared ballots and wanted the mento indicate thereon whether they wanted the -'company" union or theC I 0 , and suggested that the men elect a chairman and fully discussthe matterThereupon Brigham withdrew from the meeting, and theemployees selected as chairman Albeit Kenneth Monsell, a "snapper"boss in the carpenter department, and as secretary, Leonard Kiancher,the respondent's personnel directorMonsell told the employees thathe was in favor of forming an independent union because he believedthat such an organization would be more beneficial to the men, to therespondent, and to the village of Gieenpoi t, than an outside labororganizationKrancher then distributed the ballots, winch calledfor the signature of the voter and provided for a choice between "myown Company union" and "the C I 0 or other outside organization "When some of the men objected to signing the ballots and another op-posed the holding of the vote on company property, Brigham wasrecalledAfter informing the men that they need not sign the ballotsand that he had arranged with the village authorities to hold the electtion at the Village Hall, Brigham read to the employees the followingtelegram from the Union's national representativeWagner Act gives your employees the right to joinan'funion Imust ask you stop intimidation immediately if we are to maintainamicable i elritronsRoy Granata National Representative of'IUMSWAAfter the meeting had adjourned to the Village Hall, and in the midstof the voting, Snyder appeared and announced to the men that thewords "Company union" were erroneous and should be stricken fromthe ballot and replaced by the word "association "However, the mencontinued to cast their ballots without making the suggested changeKrancher, the Company's personnel director, supervised the balloting,noted the names of those voting, and aided in the tabulation of theresultsWhen Monsell announced that the "company union" hadreceived a majority of the votes cast, an employee suggested that thenew organization be known as "The Greenport Basin & Construction472814-42-vol 42-25 386DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany Employees Association"and that an organizing committeebe selectedBoth suggestions were adopted,and Monsell was designated chairman of the organizing committeeBrigham denied that he made any statement to the men at thatmeeting, although he testified that he called the men together and"simply told them that I had decided to have a ballot and that I wantedto have them vote and handed them a printed ballot to be handed out "We, like the Trial Exanuner,reject the denial as incredible,in viewof the appearance on the b rllots of the terms"Company union" and"outside organization,"and in view of the corroboration of Ketcham'stestimony by other witnessesWe agree with the Trial Examiner,,and find, that Brigham made the statements attributed to him byKetcham.That evening,Monsell and Krancher held a meeting in the car-penter ship with the men on the night shiftMonsell outlined brieflythe events of the afternoon meeting and Krancher read them the min-utes of that meetingThereupon a vote was taken on the,question"Do you favor being represented by an Employees Union, or by theC. I 0 or other outside organization"A majority of the employeesvoted in favor of the"Employees Union."Bishop, who was then a member of the Association's organizingcommittee,testified that immediately after the election, the committeeconsulted Bohlke on the question of retaining counsel for the neworganization.According to Bishop,Bohlke suggested that they seekthe aid of an attorney named Schoenfeld and conducted the commit-tee to Snyder's offices to ascertain whether Snyder might have Schoen-feld's telephone numberSnyder told the committee that he did nothave Schoenfeld's telephone number but that lie would try to get intouch with himSnyder made a telephone call and then informedthe committee that he "couldn't contact the lawyer,',' but that he "couldcall and try to get in contact with him later on "Bishop stated-thatthe next morning, July 31,1941,Monsell informed the committee thatSnyder hadarrangedwith Schoenfeldfor the committee to meet inthe latter's office at 11 o'clock that morningBolilke and Snyderdenied that they had assisted or were instrumental in the retention ofSchoenfeld as counsel for the AssociationMonsell testified that he,Monsell, had independently employed Schoenfeld as counsel for theAssociationWe do not credit the testimony of Bohlke, Snyder, andMonsell and find, as did the Trial Examiner, that Schoenfeld wasengaged by the committee as attorney for the Association at thesuggestion of Bohlke and with the aid of Snyder, substantially asrelated by BishopIn any event, since as we hereinafter find, Monsellwas a supervisory employee whose acts are attributable to the respond-ent,we would nevertheless find that Monsell's selection of counsel THE GREENPORT BASIN AND CONSTRUCTION COMPANY3$7was, in fact, an act of the iespondentWe further find, howevei, thatSchoenfeld did not knowingly or willingly participate in the respond-ent's unfair labor practices by accepting the Association as a clientEaily on July 31, the Association's organizing committee, headed by,Monsell, left the yard and went to Schoenfeld's office in Patchogue,New York, approximately 50 miles from Greenport. Schoenfeld,after conferring with the committee at some length, prepared a peti-tion to be signed by the employees who wanted to become membersof the AssociationThereupon the committee returned to Greenpoitand circulated the petition among the employees during- workinghoursPractically all the employees signed the petitionAlthoughforemen and snapper bosses wei e cognizant of its contents and werepresent when the petition was being signed, none of them attemptedto stop its cuculationIndeed, all the snapper bosses signed the peti-tionOne snapper boss, Robeit Preston, obtained signatures to thepetitionAt about 5.30 p. in on August 1, 1941, Monsell called a meeting inthe carpenter shop which was attended by about 200 employees.ThereMonsell, as chairman, briefly reviewed the activities of the newly ere-0ated Association and suggested that a`bylaws committee be formed.Monsell's suggestion was adopted and a bylaws committee was formedconsisting of the members of the organizing committee and 3 addi-tional employeesThe parties stipulated that the employees, all of whom were hourlypaid workers, received their regular wages for July 28, 29, 30, andAugust 1, 1941, without deduction for the time spent by them at thevarious meetings previously described, that the delegates weie likewisepaid their regular wages, without deduction for the time spent by themat the morning meetings with Brigham on July 28 and 29, 1941, andthat the members of the organizing committee were paid their reg-ular wages, without deduction for the time spent by them on Associa-tion business on July 30, 1941Snyder denied that the members ofthe organizing committee were paid foi the time spent by them onAssociation business on July 31, 1941However, Bishop testified thatMonsell instructed him to deduct 2 hours from his time sheet forJuly 31, 1941, for the time spent by the oiganizing committee withSchoenfeld and, that, in order that Bishop might ultimately receivecompensation for such deduction, Monsell ordered him to add 2 hoursto the amount of time actually worked on one of the first days inAugustThe pay-roll records introduced into evidence supportBishop's testimonyWe reject Snyder's denial, as did the Trial Ex-aminer, and find that the members of the organizing committee re-ceived their full wages without deduction for the time consumed bythe conference with Schoenfeld. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Saturday night, August 2, 1941, at the Village Hall, the Asso-ciation held its first and only geneial meeting, duling which the mem-bership elected officers and membei s of the executive committee andadopted the bylaws as proposed by the bylaws counnitteeSnapperBosses Monsell and Preston weie elected president and vice piesident,respectivelyEdmund Sarles, who had charge of the stockroom on thenight shift, was elected secietary and tieasuieiUntil Novembei 1,1941, the Association had no offices, and its executive committee metweekly on company piopeityOn of about that date the Associationiented a building adjoining the iespondent's pienuses, where the exec-utive committee thereafter metSince its inception, however, theAssociation has kept its books and records in the office of the captainof the respondent's uniformed guardsThe executive committee onabout six separate occasions presented grie\ances to the respondent,but the record does not disclose what disposition Was made of them2Conclusions as to the Association,Upon the entire record, we find that the Association is the creatureCaof the respondent and was brought into existence and utilized byBrigham and his supervisory force in order to forestall the organi-zational efforts of the UnionThe contention of the respondent madeduring the hearing and in its brief that the Association was the spon-taneous result of the organizational desiies of its employees is notsupported by the record 4On the contrary, it is is definitely estab-lished that the iesponclent was the impelling force behind the Asso-ciation, indeed, the iesponclent brazenly foisted the Association uponits employees as a device for supplanting the Union, which the em-ployees had freely selected as their representativeBy attending the first union meeting on July 26, Brigham and Fore-man Thornhill clearly interfered with the right of the employees toself-organizationOn the fii st, working day after the meeting, Brig-4The only possible support for this it gument is the undisputed testimony of employeesIlmumel and Myles, and Snapper Boss Monsell in regard to the follow mg steps which weietaken to establish an unaffiliated unionRmmnel met Myles in front of the village Hall,directly after the union meeting of July 26Theydiscussedthe ad%isabilityof forming anindependent union and decided to consult Monson rlommel met Monsell the followingday, July 27, and mfoimed him of what had occurred at the meetingBoth agreed thatitwould be advisable to foim an independent union, unaffiliated with any other labororganizationMonsell undeitook the task of talking to the men on the day shift andsuggested that 1\lyles and Honunel talk with the night-shift employeesIlonunel accordingly discussed with the men on the night shift the matter of "foimmg an association ofour own to take out giiesances to the office,without bringing in outside help"On theeNemng of July 27, Myles further discussed the formation of the proposed association withRommel and thereafter talked with other employees concerning such an organisationMonsell admitted that he"naturally was opposed to an outside oiganization and we [heand Rommel] decided we would foam an association of employees if we could"In view of the state of the uncontradicted esidence as to the actual participation ofBrigham and other company officials in the steps leading to the formation of the Associa-tion,die do not deem it necessary to reconstruct an account of the actual events to includethe testimony of Rommel and Myles THE GREENPORT- BASIN AND CONSTRUCTIO\ COMPANY389ham immediately manifested his antipathy to the Union and launcheda campaign to stifle its organization by ordering his employees to selectdelegates to discuss grievances with himAny doubt the delegatesmay have had in respect to Brigham's sentiments toward the Union,was dispelled when the delegates met with Brigham and the officersand foremen of the iespondent later that dayBiigham not only re-fused to consider the delegates' petition, naming the Union as theirbargaining representative, but also announced that he would close theyard if the Union were successful in organizing the employeesA fewhours later Brigham assembled his employees and after stating hisopposition to an "outside union" and threatening to cancel the contractand cease operations if the Union organized the yard, he and Snyderpolled the employees to determine whether they were "with the com-pany" on the merit system of whether they desired to be representedby "the outside organization, the C I 0 " Throughout the day,Bohlke similarly uttered anui-union statementsThe next morningBrigham induced the delegates to withdraw their names ftom the peti-tion vhich they had originally presented and consequently to repu-diate their designation of the Union as then baigaining agentThatafternoon-Brigham called a meeting of the day-shift employees and inthe presence of the respondent's personnel manager and its assistantsecretary and treasuier openly espoused the organization of a "com-pany" unionAt his direction, the employees voted, using ballotsprepared by the respondent, on the question of whether they iN antedthe "company" union or an outside organizationIn view of the re-spondent's express hostility to the Union and avowed preference for a"company" union, it is not surprising that the "company" union re-ceived a majority of the votes castThe first formal steps in theorganization of the Association. immediately followed the balloting bythe selection of an organizing committee, of which Monsell, a snapperboss, with designated as chairman.At the suggestion of Bohlke andwith the aid of Snyder, the ni ganizing committee ietained Schoenfeldas counsel for the AssociationWithin the next 3 days the formalorganization of the Association had been completedThroughout theperiod when the Associationas being formed, further assistance wasgiven it by the respondent's fr ilure to make deductions from the wagesof the organizers for the time spent by them on Association business.From these activities, it is clear that the iespondent initiated, sup-ported, and dominated the Association, thereby effectively stifling theorganization of the Union and destioyutg, the employees' freedom ofchoice and other rights guaranteed by the ActIn marked contrast with the respondent's attitude toward the Asso-ciation was its conduct toward the UnionSurveillance of union meet-ings by the respondent's officials was engaged in openlyEmployees 390DECISIONSOF NATIONALLABOR RELATIONS BOARDwere questioned by the respondent's officialsand supervisory employeesiii regard to their membership in the Union and were urged not tojoin or remainmembers of the Union In addition, the respondentrepeatedly threatened to close its yard if the Union were successful inits organizationalefforts.As hereinafter found, the respondent actu-ally discriminatedagainsta number of union members for their affilia-tion with that organization and in numerousinstancesits officialsdisparaged the Union before its employees.5The respondent and the Association dispute the supervisory statusof snapper bossesMonsell testified that "snapper bosses supervisegroups of employees fluctuating in number from as fewas 6 to asmany as 50, that during July and August 1941, the number of men-working under his direction varied fiom 15 to 50, and that at thetime of the hearing there were 22 employees under his supervision. Itappears that snapper bosses may performsome manualwork them-selves, depending upon several factors, principally the amount of workon hand.According to Foreman Thornhill, a snapper boss is-"thehead one and pushes the gang along to see that the work is done, anddone properly."Thornhill fur they stated that snapper bosses i epoi tdirectly to the foreman of thcc depai tment regarding the performanceof their groups and receive at least 5 cents more per hour than the menunder them.At the hearing, several witnesses referred to snapperbosses astheir superiors, and other employees, including Monsell,testified that it is the duty of i snapper boss to see that the mistakes ofthe men in his group are coi rectedFrom the foregoingit is clear,and we accordingly find, as did the TiialExaminer, that the duties ofsnapper bosses are unquestionably such as to identify them withmanagementand thus to charge the i espondent with responsibility fortheir activities 6Nor does the fact, relied upon by the respondent andthe Association, that these bosses were eligible for membership in theUnion excuse their interference as management representatives withthe freedom of choice of subordinate employees or relieve the respond-ent'of responsibility for their activities in this connection 7Even ifthe activities of snapper bosses were not attributable to the respondent;it is clearthat they were carrying out the respondent's announced anti-union policy, and that through the acts of its officeis and foremen theiespondent has violated the provisions of the ActWe find, as did the Trial Examiner, that by thefoiegoingacts therespondent has dominated and interfered with the formation and ad-ministrationof the Association and has conti ibuted financial and other'support to it, thereby interfering with, restraining, and coercing itsSee SectionB, infra,'SeeInternationalAssociationof Machinistsv N L RB,311 U S 727 SeeMatte; of Shesusn-Wsllsams CompanyandChemicalworkers Union No- 22215,American Federation of Laboc, 37 NL R B 260 THE GREENPORT BASIN AND CONSTRUCTION COMPANY391employees in the exercise of the rights guaranteed in Section 7 of theAct.We fuither find that the respondent, by surveillance of unionmeetings, by statements, threats, and speeches of Brigham and its super-visory employees disparaging the Union, and by other -acts outlined47above, has interfered with, restrained, and coerced its employees in theexercise of the rights guai anteed in Section 7 of the Act -B The discriminatory discharges and lay-off 8Harry WarnerandWalter Sterlingwere employed by the respond-ent as maintenance electriciansWainer worked for the respondentfor short periods of time in 1931 and 1939 , On or about December 15,1940, lie was again rehired, and- on August 22, 1941, he was laid off.Sterling was first employed by the respondent on May 13, 1940, and,after a lay-off of several months, was rehired on March 31, 1941Heworked thereafter until August 22,1941, when he was laid offWarner,Sterling, and Charles C Montgomery were the only electricians em-ployed on the maintenance force of the day shift at the time of thelay-offs of August 22,1941, with which we are here concernedWarnerwas in charge of the group_The union membership of Sterling and Warner was well known tothe respondentBoth had joined the Union at the meeting of July 26,1941, in the presence of Brigham and ThornhillWarner was, at thetime of his lay-off, secretary of the steering committees and openlysolicited members and distributed the Union's dues-cards and buttonsto the members.- Both Warner and Sterling refused to join the Associ-ation, although requested to do so on a number of occasions by Monselland Preston, snapper bosses who were president and vice president,respectively, of the AssociationAs found above, Bohlke told Warner on July 28, 1941,-that if theUnion were successful in orgamzing,the employees, the respondentwould close the yardIn addition, Wainer testified that he had theasked him why he was interested in the Union.Warner replied thatthe men were compelled by the respondent's action to have i union torepresent them; that whenever an employee asked for an increase inwages he was told "to pick up his tools -and get the hell out" Theconversation concluded when Bohlke said that as long as he (Warner)remained in the yard, he would never get an increase in wagesAbouta week prior to Warner's lay-off, Bohlke said to him, while they werediscussing employee Arthur Klipp, that it was unfortunate that a com-munistic outside organization "had come in and undone all the goodwork which had been done in that yai d "8Also referred to in the record as the organizing committeeAt the time of the hearingWarner was vice president of the Union 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDSterling testified that on July 28, 1941, Bohlke asked him whetherhe had attended the union meeting of July 26, 1941, and had joinedthe Union and that when Stei ling replied to both queries in the affiima-tive, Bohlke stated, "You will be soi i y "°Bohlke denied that the conveisarions related by Wainer and Sterlinghad ever occuiiedWe reject Bohlke's denials, as did the Trial Ex-aminer, and find, from the Trial Examiner's evaluation of the witnessesand in view of the respondent's surveillance of the first union meetingand its subsequent antipathy toward the Union, that Bohlke made thestatements attributed to him by Warner and SterlingOn August 22, 1941, Bohlke told Wainer that the i espondent haddecided to lay off the three electricians on the day shift because theelectrical work could be done "cheaper other ways" and that Warnerwas "through "Thereupon, Bohlke walked to the place where Sterlingand Montgomery were working and told them that they should get theirtools together and that they were being laid off because there "wasn'tany more work to do" At the end of the day, Wainer, Sterling, andMontgomery received checks for the wages due them and left the yardBohlke and Brigham insisted at the hearing that Warner, Sterling,and Montgomery were laid off because they had no need at that timefor any electricians on the day shiftThey contended that the build-ings which the respondent had recently erected had been fully wiredand that the respondent had decided to have Sherill Tuthill, the elec-trician on the night shift, handle all the electrical repair work, withthe aid of any other capable employee, and to send out for repairs anymotors or electiical hand drillsThese contentions, however, are notborne out by the recordThe credible evidence shows that on August22, 1941, there ww as a considerable amount of unfinished electrical workto be done, not only on the news ly ei eeted buildings but also throughoutthe yardWarner testified without contradiction, and we find, as didthe Trial Examiner, that, when Bohlke told him, "You are through,"he said to Bohlke that there was "some work which [has] to be fin-ished up, which [is] in an unsafe condition, and I would appreciate itif [you] would let us finish it up before we left, and he let us finish itup, and we were paid and left " Although the respondent dial =not' 'thereafter hire any electricians-until September 18, 1941, in the interim,according to Brigham and Bohlke, it assigned other employees, in-eluding Tuthill who had commenced his employment with the respond-ent in January 1941 and consequently possessed considerably lessseniority thanWarner and Sterling, to do the tasks formerly per-formed by Warner, Sterling, and MontgomeryTuthill had neverjoined the UnionFurthermore, Brigham admitted that in July 1941,the respondent was planning to erect another new building on whichit in fact started construction in December 1941NeitherWarner nor THE GREENPORT BASIN AND CONSTRUCTION COMPANY393Stealing was recalled to perform the-electrical wiring for the newbuilding 9On September 27, 1941, the Union's grievance committee, of whichWarner was a member, met with Brigham, Snyder, Tulloch, and coun-sel for the respondentThe committee requested that the respondentgrant,a wage increase and reinstate the Union's members who had beenlaid offThe respondent refused both demandsOn September 29,1941, the Union called a strike which ended on October 1, 1941BothWarner and Sterling were on the picket line during the strike.Montgomery, a former garage mechanic, was first employed by therespondent in March 1941, as an electrician's helper although he hadhad no previous electrical experienceHe was laid off on August 22together with Warner and SterlingHe was rehired on October 7,1941, after he had abandoned his union membership, despite the un-questionably superior ability and length of service of both Warnerand Sterling, who had had more than 10 years of experience as elec-triciansIt is clear from the anti-union statements made by Bohlke to Warnerand Sterling, the advocacy of these men on behalf of the Union andtheir outspoken opposition to the Association, the circumstances surrounding their lay-off, the transfer of employees with less seniorityand experience to perform the tasks of electricians, and the subsequentreinstatement of Montgomery, a less experienced employee who hadrenounced his union affiliation, in preference to Warner and Sterling,that the respondent sought to remove from the yard two influentialmembers of the Union who might disrupt its organization of theAssociationOur finding in this respect is further supported by aremark which employee Khpp testified that Bohlke made to himin the latter part of August, to the effect that when he "got rid ofHarry Warner [he] thought things would kind of die down and goback to normal" againBohlke denied that he made such a' state-ment,to KnippWe reject the denial and find that Bohlke made thestatement attributed to him by KnippWe find, as did the Trial Examiner, that Warner and Sterling werelaid off and refused reinstatement because of their membership andactivities in behalf of the Union, and because of their refusal to jointhe AssociationWalter Klippstarted to work for the respondent in March 1941, as apainter's helperAfter working in the paint department for ap-'proximately 2 weeks, he was transferred to the machine shop, which9On September18, 1941,the respondent iehired Sterlingpursu2nt to an ariangementmade bicounsel for the respondent and the Union's national representative whereby theUnion agreed to consider entering into a consent election if Steiling were reinstatedIIowevei,he was immediately laid off again on September 19, 1941, when the Union, theAssociation,and the respondent were unable to reach an agreement regarding a consentelection 394DECISIONS OF NATIONAL LABOR I RELATIONS BOARDwas under Bohlke's jurisdictionHe joined the Union at its organiza-tional meeting of July 26, 1941, in the presence of Brigham and Thorn-hill,and immediately became very active -in its behalf.Early inAugust he became a member^of the steering committee, and in Sep-tember was elected recording secretary.He openly solicited membersand distributed union books and buttons in the yardHe was nevera member of the Association.He was discharged on September 18,1941-Klapp testified that he had the following conversation with Bohlkeabout the middle of August 1941, after Klapp had started wearing aances wereKlipp replied that he believed that he was entitled to anincrease in wages.Bohlke then said that he liked Klipp's work andthat if Klapp "stayed .with the company," he would see thatKlapp received an increaseHe added that the respondent was notconcerned with the Union's organizational activities since it had "waysof getting rid of union men " Several days later Bohlke asked Klapp,"how the union was making out," and Klipp replied that "it was mak-ing out all right "About August 20, 1941, Klapp further testified,Bohlke warned him that if he remained in the Union he would have"to take the consequences "Bohlke denied the anti-union state-ments attributed to him by Klapp 'and testified that on August 14,1941, he told Klapp that "lie would have an increase in wages" as soonas he, Klipp, finished the job he was then doingWe, like the TrialExaminer, find Klipp's testimony to be substantially in accord with thefacts and accordingly reject Bohlke's denialBohlke testified that on September 18,, 1941, when he entered theblacksmith shop where Klipp was then working he saw a group ofabout five or six other employees, most of whom were from other de-partments, gathered around Klipp's bench and heard Klipp's voice.Bohlke admitted that he listened for a few seconds but was unable tohear what was said and that, without waiting to ascertain the topicof conversation or the reason for the presence of men from the otherdepartments, he left the shop and reported the incident to Tulloch,the respondent's secretary and treasurerIt is undisputed that withina few minutes, Bohlke returned with Tulloch, who said to Klipp, "Getyour tools and get out", Klipp asked why he was discharged andTulloch replied, "You talk too much "The respondent contended at the hearing and in its brief that twoother incidents occurring in September were deter mining factors inits decision to discharge KlippThe-facts as to the fiist incident areundisputed.Early in September 1941, a dispute arose between Klippand Miller, another employee, i egarding the 'use of the punch machinein the blacksmith shopKlipp'refused to allow Miller to operate the THE GREENPORT BASIN AND CONSTRUCTION COMPANY , 395machine, claiming that he, Klipp, had been put in charge of itMiller,returned to his department,without having used the punch machine,and reported the incident to his snapper boss, Abbott Muir, who inturn related, it to Brigham and BohlkeKlipp, when questioned byBrigham and Bohlke, said that he was only "kidding"MillerBohlkethen suggested that Brigham discharge KlippBrigham refused, butwarned Khpp that,in the future; he would not tolerate any "kidding "Bohlke testified that early in the afternoon of September 18, 1941,the day Klipp was discharged;Miller complained to -him that Khppagain refused to allow him to use the punch machine and that hetoldMiller, "Don't bother with it, just keep right on going, don'tbother"Miller was called as a witness for the respondent but was notquestioned about the incidentWe find, as did the Trial Examiner,that Bohlke's testimony in this regard is incredible and that this secondincident did notin fact take placeAccording to Krancher,the respondent's personnel director,the orig-inal notation on Khpp's personnel record stated that Khpp was "laidoff."Krancher testifiedthat he changedthis notation,after conferiingwith Bohlke, to "interfering with other men, slowing down work "The respondent's defense of Klipp's discharge is not persuasive be-cause of its obvious inconsistency.The credible testimony shows thatthe only reason assigned to Klipp by Tulloch at the time of the dis-charge was that Khpp talked too muchThere was no rule againsttalking in the yard on company timeThe credible evidence, on thecontrary,establishes the fact that talking was permitted and freelyindulged in by all employees,both supervisory and non-supervisory.Nor was the subject-matter of conversations restricted,for the recorddiscloses that Brigham, Bohlke, and other supervisory officials spoketo the employees about numerous matteis, including the Union and theAssociationIn any event,neither Tulloch non Bohlke sought to ascer-tain before dischaiging Klipp what the nature of his discussion withhis coworkers wasMoreover,it is significant that on no other occasionhad anyone eves been similarlydischargedor otherwise disciplined fortalking on company time and propertyNo explanation was off eiedby the respondent to account for its deviation from established customin this respect,nor for thefact that Khpp was singledout for dis-charge, while other employees who had paiticipated in the discussionwith him were neither discharged nor otherwise disciplinedTullochdid not testifyWe find that Klipp was iiot discharged for talking ex-cessively or for any of the other ieasons assigned by the respondent.In view of Bohlke's anti-union statements and his open threats of dis-charge if Khpp's union activities continued,Khpp's persistent supportof the Union,and the circumstances surrounding his discharge,-we find,as did the Trial Examiner,that the respondent discharged Klipp pur- 396DECISIONS OF NATIONALLABOR RELATIONS BOARDsuant to its program to rid itself of influential members of the Unionwho might obsti uct the progress of the AssociationDouglas CummingsandAlfred Hansen, Jr,were laid off on October5, 1941Cummings was first employed by the respondent as a rousta:bout in June 1940, and quit about 2 months later In March 1941, hewas rehired as a mechanic and worked steadily in the machine shopunder Bohlke's supervision until the clay of his lay-offHansen wasfirst hired in February or March 1941 as a machinist's helper andworked until the time of his lay-off at various jobs in the machine andblacksmith shops under Bohlke's supervisionBoth nien joined theUnion on July 26, 1941, in the Village Hall in the presence of Brighamand ThornhillHansen testified that early on July 28, 1941, Bohlkeasked him why he had joined the Union and that Hansen replied thathe had domed in order to get higher wagesAccording to Hansen,Bohlke thereupon said that Hansen should have consulted him aboutthe matter and added that if "you don't get rid of that cal d, we willhave to let you go in a couple of weeks " Cummings testified that aboutnoon that day Bohlke had a smul,tr conversation with him, in thecourse of which he said that anyone "who joins the union is going to getthrown out of the yard " Cummings further testified that about a weeklater he had the following conversation with Bohlke Bohlke askedCummings whether he still belonged to the UnionUpon receiving anaffirmative reply, Bohlke said, "I thought I told you that any memberof the C I 0 was going to get discharged " Thereupon Cummingsasked Bohlke whether he wanted his identification button and toolchestTo this Bohlke remarked, "No, I am not that dumb " Bohlkedenied making the statements attributed to him by Cummings andHansen.For the reasons stated above, Bohlke's testimony cannot becieditecl, and we find, as did the Trial Examiner, that he made thestatements attributed to him by Hansen and CuininingsOn September 19, 1941, Cummings became a member of the steeringcommittee of the UnionHe was one of the union representativeswho conferred with the respondent on September 27 in regard to theUnion's demands for a wage increase and reinstatement of memberswho had been laid offDuring the strike, immediately following theSeptember 27 conference, both Cummings and Hansen were on thepicket lineThey were never members of the AssociationCum',-inings and Hansen testified without conti adiction that on October o,1941, Bohlke told them that he had no work for them; that they werebeing laid off temporarily; and that when work picked up lie wouldrehire themOn the same day, Bohlke laid-off six other men in hisdepartment, all of whom were members of the Union 1010The complanit does not cover the other six discharges THE.. GREENPORT BASIN AND CONSlRUCT1ON' COMPANY397The respondent contended at the healing that work on the boatsthen under construction had been completed, that it was thereforenecessary to curtail its working, force, and that it selected for lay-off the eight men, including Cummings and Hansen, because of theirpoor workmanship and their lack of ability to do work in any otherdepartment of the yardThe credible evidence does not support thiscontentionThe record does not disclose that the respondent everadversely criticized the work of Hansen and CummingsOn the-conti ary, at the time of the lay-off, Bohlke gave Cummings a letterof recommendationFurthermore, both Hansen and Cummings hadworked in other shipyards prior to their employment with the re-spondent and had been assigned from time to time by Bohlke to jobsin vaitons departments under his jurisdictionCommencing in July1941 and during the rest of the year, the respondent gradually in-ci eased the number of its production employees from 306 to approxi-mately 400 11Despite the increase in the numbei of flew personshired after the lay-off of Hansen and Cuminings,,the respondent re-fused to rehire them even though both sought reinstatement on sev-era] occasions during the latter part of OctoberDuring October,and thereafter, the respondent, lured numerous persons to performthe duties formerly assigned to Hansen and CummingsMoreover,the respondent produced no records or other evidence tending to dis-close the condition of its business on or about October 6, 1941Theabove facts, coupled with the respondent's demonstrated hostilityto the Union, made it incumbent upon the respondent satisfactorilyto explain the lay-offs of Hansen and Cummings 12 It is apparentthat the employment of these men was terminated because they failedto heed Bohlke's warning to abandon the UnionWe find, as didthe Tiial Examiner, that Hansen and Cummings were laid off be-cause of their membership and activity in behalf of the UnionAlexey Ii anwetzwas first employed by the respondent on Sep-tember 4, 1941He testified that when he applied for a position assheet metal worker, he was interviewed by Bohlke, who asked himabout his union affiliation, and that when Kanwetz replied that hehad none, Bohlke said that there was "a company union hereMostof the fellows belong to it, and the C I 0 is trying to get" intothe yardKanwetz, howevei, did not follow Bohlke's suggestionand never joined the AssociationKanwetz testified that on Sep-tember 20, 1941, the day after he joined the Union, he had the follow-1At the end of August the production employees numhere'l appioxunately 315 , appioei-mately 330 at the end of September , approxnnately 355 at the end of October , andappioximately it0 at the end of No%enibei 1941'a SeeMontgomeryWardIii v National Labor Relations Board,107 F (2d) 555 (C C A7), wherein the Court statedThis infe,ence of discrmmnatory discharge leaves it-up to,the emplo3cr to giNe an adequate `explanation of the discharge,' eNen though the burdenof pioof remains on the Bovd, since it is obnous that the seasons of-the discharge `layexclusncly within its knowledge' " 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDing conversation with Bohlke Bohlke said to Kanwetz, "I thoughtyou told me you were not going to join the union "Kanwetz repliedthat Bohlke must have misunderstood him and that he had merelytold Bohlke, at the time of their interview, that he did not then be-long to a union.Bohlke concluded the conversation by saying thatKanwetz still had a chance to-reconsider and that he "would be sorryfor joining it"Bohlke denied that he made the above-quoted state-ments or that he had questioned Kanwetz of any othei applicant i e-garding his union affiliationThe form of application used by therespondent, which was introduced into evidence, requires the applicantto state his union affiliations, if anyWe theiefore reject Bohlke'sdenials and find, as did the Trial Examiner, that Bohlke made thestatement attributed to him by Kanwetz.-Kanwetz soon became active in the Union, lie openly solicited mem-bers and joined the picket line during the Alike.Kanwetz testifiedthat when he returned to the yard after the strike he asked his snapperboss, Muir, whether wearing a union button "would make any differ-ence" and that Muir replied, "You might as well walk down to theend of the dock and throw it in the bay "Muir_ denied that he evertalked with Kanwetz about the UnionWe reject this denial, as didthe Trial ExaminerMuir was one of the founders of the Associationand actively solicited members in its behalfConsequently; it is rea-sonable to assume, and we find, that he made the statement attributedto him by KanwetzKanwetz testified further, without contradic-tion, that shortly after the strike, his job was changed from that ofriveter to filer's helper, a less desirable positionIn regard to his discharge on October 30, 1941, Kanwetz testifiedas followsThat day Muir assigned him to help John Klein, who wasin charge of building engine bedsKlein, who had previously cut offseven intercostals 13 foi a boat then under construction, told Kanwetzthat one of them was about 1/i 6 of an inch too wide at one end and, inthe presence of Muir, ordered Kanwetz to follow the markings onthe intercostal and cut the intercostal to the proper width.Kanwetzcarried out Klein's instructions; when he finished the work, Kleinaccused him of spoiling the intercostal and denied to Bohlke, to whomthe incident was repoited, that he had given Kanwetz instructions to-cut the intercostalWithout waiting to hear Kanwetz's explanation,Bohlke summarily discharged KanwetzIn response to Kanwetz'splea that he needed a job and that Bohlke should reconsider his orders,Bohlke said, "I told you you would be sorry for [joining the Union] "Concerning this incident Klein testified as followsUpon measuimgthe intercostals, he discovered that six were cut true to the specifica-tions but that the seventh was leis of an inch too wide at a certain13 An intercostal is a piece of flat metal that is placed between the stern and the engine,bed of a ship THE GREENPORTBASIN AND CONSTRUCTION COMPANY399pointHe told his three helpers, namely, Kanwetz, Havens, andGagen, that he would have to check with the mold and decide whatto doHe did not indicate to them where the intercostal was too wide.Leaving the imperfect, inteicostal on the pin block, Klein went outsidethe shop to check the patterns and was gone about 8 or 10 minutes:When the returned, the intercostal was no longer on the pin block butwas on two steel sawhorses, and Kanwetz was "just finishing cuttingthat inteicostal "Without measuring it, he immediately perceivedthat Kanwetz had cut the intercostal 1/ s of an inch too shortKleinreprimanded Kanwetz and threw the inteicostal against the side ofthe pinblockShortly thereafter, Muir enteied the shopAccordingto Muii, lie noticed Kanwetz grinding on an intercostal which was onthe pin block when he entered the shop, saw that the intercostal hadbeen badly cut, and asked Klein who had done the workMuirstated that he then left the shop and in a few minutes returned withBohlke, who theieupon discharged KanwetzBohlke testified thathe-did not see Kanwetz cut the intercostal, but believing Muir's'ver-sion of the incident, he discharged KanwetzThe testimony of Muirand Klein is patently Inconsistent and obviously implausibleKan-wetz's veision of the events leading up to his discharge is, on thecontiaiy, amply supported by the suiiounding circumstancesWeconsequently accept, as did the Tiial Examiner, the testimony 'ofKanwetz and find that he was not dischaiged because Bohlke believedthat he had spoiled the intei costal but rather that the incident as tothe inteicostal meiely served as pretext upon which the iespondentseized to conceal its seal purpose in dismissing KanwetzWe findthat Kanwetz was in fact discharged because of his membership andactivities in behalf of the UnionUpon the entire iecord we find that the respondent, by laying offHarry Warner, Walter Sterling, Douglas Cummings, and Alfred Han-sen, Ji , and by discharging Arthur Knipp and Alexey Kanwetz, andthereafter refusing to reinstate them, has discriminated in regard totheir lice and tenuie of employment, theieby discouraging membershipin the Union and encouraging membership in the Association, andhas accoidingly inteifeied with, restiained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the ActThe discharge of JenningsFrederickG. Jenningswas first employed on April 21, 1941, asa mechanicHe joined the Union in June 1941,and the union activityinwhich he engaged, until the date of his discharge on August 15,1941,was limited to attending the July 2G union meeting and wearinghis union button in the'plant for a week 400DECISIONSOF NATIONALLABOR RELATIONS BOARDJennings admitted that he was absent from work for 4 clays withoutpermission and had spent part of that time on a pleasure trip toCanadaWhen he returned to the yard on August 14, 1941, Bohlketold him that he was being dischaiged for not having obtained Bohlke'spermission to stay away from work and to go to Canada-The respondent contended at, the heaiing and in its brief that Jen-nnngs was chschaiged foi violating Its long established iule that anemployee must fiist obtain permission fiom his snapper boss or hisforeman before he may take a leave of absence foi more than 2 daysIt also maintained that in April 1941, the Federal Bureau of Investiga-tion promulgated a rule prohibiting an employee of a company engagedin defense work from "taking an a nauthoiized vacation to anothercountry "That Jennings was familial with the respondent's rule isevidenced by his testimony to the effect that on June 28, 1941, he askedand obtained the permission of his snapper boss to remain away fromthe plant fi om June 29 to July 7, 1941We find, as did the Trial Examiner, that the evidence is insufficientto warrant the conclusion that Frederick G Jennings was dischargedbecause of his membership or activities in behalf of the UnionIV THE EFFECT OF THE IINF SIR LABOR PR 1CTICES UPON COMMERCEWe find that the activities of the respondent set forth i n Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic,and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerceV THE REMEDYHaving found that the respondent has engaged in unfan labor prac-tices, we shall ordei it to cease and desist therefrom and to take certainaffirmative action which we find necessary to effectuate the policiesof the ActIWe have found that the respondent dominated and inteifeied w11,11the foimation and administration of the Association and contributedsupport to itIn order to effectuate the policies of the Act and tofiee the employees of the respondent from such domination andinteifeience, and the effects thereof, we shall order the respondent towithdraw all recognition from the Association as representative ofany of its employees for the purpose of dealing with the respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment and completely todisestablish it as such representativeWe have found that the respondent discriminated in regard to thehire and tenure of employment of Hairy Warner, Walter Sterling, THE- GREENPORT BASIN AND. CONSTRUCTION COMPANY401Alfred Hansen, Ji , Douglas Cummings, Arthur Klipp, and AlexeyKanwetzWe shall older the respondent to offer Harry Warner,Alfred Hansen, Jr , Douglas Cummings, Arthur Khpp, and AlexeyKanwetz immediate and full Ieumstatement to their former or sub-stantially equivalent positions, without prejudice to their seniority andother rights and pirvileges, and to make each of them whole for anyloss of pay each has suffered by reason of the discliminatlon bypayment to each of a sum of money equal to that which he normallywould have earned as wages during the period from the date of thediscrnnmation against him to the date of the respondent's offer ofreinstatement, less his net earnings 14 during such periodSterlingtestified that lie did not desire reinstatementWe shall consequentlynot diiect that he be iestoiecl to his employment but we shall oideithe iespondent to make Sterling whole for any loss of pay he hassuffered by ieason of his lay-off by payment to him of a sum equal tothat amount which lie normally would have earned as wages diningthe period ftom the date of his lay-off to the date upon which hesecured the job he held at the time of the heating, less his net earnings.during such periodSince -Ni e have found that the respondent did not discriminate withrespect to the hire and tenure of employment of Fredeiick G Jennings,we shall order that the complaint be dismissed as to himUpon the basis of the foregoing findings of fact and upon the enticeiecoi cl in the case, the Board makes the followingCONCLUSIONS OF LAW1Industrial Union of Marine and Shipbuilding Workers of Amer-ica, Local #47, C I 0, and The Gieenpoit Basin and ConstructionCompany Employees Association, aie labor oigamzations, within themeaning of Section 2 (5) of the Act2By dominating and inteifeimg with the formation and adnun-istiation of The Gieenpoit Basin and Construction Company Em-ployees Association, and contiibuting financial and other support toit, the respondent hasengaged in and is engaging in unfan laborpi actices, within the meaning of Section 8 (2) of the Act3By discinnmatmg with legal d to the hire and tenure of employ-ment of Hairy Warner, Waltei Steilnig, Douglas Cumlmngs, Alfred"By "net eauungs"ismeant earnings less expenses,such as for transportation, loomand boiid incurred b5 an emploNee in connectionwithobtaining Roil, and working else-wheie thus foi the respondent,which would not have been incuried but for his unlawfuldischiige and the consequent necessiti of his seeking empioynient-elsenheieSeeDlatterof Gossett LumberCompanyandUnited Broth( hood of Cm penters and Joiners of Amei icaLnmbei and Sawmill]Porkers Union, Local 2590,8 NL R B440Monies i eeon ed forwort, performed upon FedeialState, county,municipal or other nOik-relief pioocets shallbe consideied as earningsSeeRepublicSteelCorporation v National Loboi RelationBomd,111 U S 7472814-42-', of 42--26 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDHansen, Jr, Arthur Klipp, and Alexey Kanwetz, thei eby discoui ag-ing membership in Industrial Union of Marine and ShipbuildingWorkers of America, Local#47, C I 0,the respondent has engagedin and is engaging in unfair labor practices,within the meaning ofSection 8(3) of the Act.4 By interfering with, restraining,and coercing its employees in -the exercise of the rights guaranteed-in Section7 of the Act,the re-spondenthas engagedin and isengagingin unfan labor practices,within the meaning of Section 8(1) of the Act5.The aforesaid unfair labor practices aie unfan labor practicesaffecting commerce, withinthe meaningof Section 2 (6) and (7) ofthe Act6The respondent has not discriminatedwith respectto the hireand tenure of employment of Fiedeiick GJenningsORDERUpon the basis of the-above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Boaid hereby orders that the respondent,The Gieenport Basin and Construction Company, Gieenport, NewYork, its officers, agents, successors, and assigns shall1Cease and desist from(a)Dominating or inteifeiing with the administiation of TheGieenport Basin and Constiuction Company Employees Association,or with the formation or adnnnistiation of any other labor oigani-zation of its employees, and from contributing financial of othersupport to The Greenpoit Basin and Construction Company Em-ployees Association or to any other labor organization of its employees;(b)Recognizing The Gieenpoit Basin and Construction CompanyEmployees Association as the iepiesentative of any of its employeesfor the purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment;(c)Discouraging membership in Industrial Union of Marine andShipbuildingWorkers of America, Local #47, or any other labororganization of its employees by discriminating in regard to the hueand tenure of employment of its employees, or any term or conditionof their employment;(d) In any other manner interfering with, restraining,.oi coercingits employees in the exercise of the right to self-organization, to form,loin, and assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidand protection, as guaranteed in Section 7 of the Act THE GREENPORTBASIN AND CONSTRUCTION COMPANY4032Take the following affirmative action which the Board finds-will effectuate the policies of the Act.(a)Withdraw all recognition from The Greenport Basin andConstruction Company Employees Association as the representativeof any of its employees for the purpose of dealing with the respondentconcerning grievances;labor disputes,wages, rates of pay, hours ofemployment,or otlier conditions of employment,and completely dis-establish The Greenport Basin and Construction Company EmployeesAssociation as such representative;(b)Offer to Hariy Wainer, Douglas Cummings, AlfredHansen,Jr, Aithur Klipp, and Alexey Kanwetz immediate and full rein-statement to their former or substantially equivalent positions, with-out prejudice to their seniority and other rights and privileges;(c)Make whole Harry Warner, Douglas Cummings, Alfred Han-sen, Jr , Arthur Khpp, and Alexey Kanwetz for any loss of pay theymay have suffered by reason of the discrimination against them, bypayment to each-of them of a sum of money equal to the amountwhich lie normally would'have earned'aswages during the-per`iodfrom the date of the discrimination against him to the date of therespondent's offer of reinstatement, less his net earnings during suchperiod,(d)Make whole Waltei Steilnng for any loss of pay he may havesuffered by reason of the discrimination against him, by payment tohim of a sum of money equal to the amount which he normally wouldhave eai ned as wages dining the period fiom the date of his dis-chaige to the date upon which he secured the job he held at the timeof the heaiing,less his net earningsduring suchperiod;(e) Immediately post in conspicuous places throughout its ship-yard, and maintain for a peiiocl of at least sixty(60) consecutive daysfrom the date of hosting,'notices to its employees stating(1) thatthe respondent will not engage in the conduct fiom which it is oideredto cease and desist in paragiaphs 1 (a), (b), (c),and (d),of thisOrder,(2) that the i espondent will take the affirmative action setforth in paiagraphs 2 (a), (b), (c), and (d)of this Order; and (3)that the respondent's employees are fiee to become or remain membersof Industrial Union of Marine and Shipbuilding Workers of America,Local #47, and the respondent will not discriminate against any em-ployee because of his membership or activity in that organization;(f)Notify the Regional Diiector for the Second Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith;AND IT is FURTHER ORDERED that the complaint be, and it hereby is,dismissed'msofar as it alleges that the respondent has discriminatedin regard to the hire and tenure of employment of -Frederick GJennings-